520 So.2d 167 (1987)
Ex parte Tommy HAMILTON.
(Re Tommy Hamilton v. State).
86-648.
Supreme Court of Alabama.
November 6, 1987.
Rehearing Denied February 12, 1988.
Barnes F. Lovelace, Jr., and Wesley M. Lavender, Decatur, for petitioner.
Don Siegelman, Atty. Gen., and Rivard Melson and William D. Little, Asst. Attys. Gen., for respondent.
BEATTY, JUSTICE.
This Court has reviewed the opinion of the Court of Criminal Appeals, 520 So.2d 155, reviewed the petition, examined the record, studied the briefs, and heard oral argument. After this consideration, the Court holds that the judgment of the Court of Criminal Appeals must be, and it is hereby, affirmed.
AFFIRMED.
All the Justices concur.